Citation Nr: 1018966	
Decision Date: 05/24/10    Archive Date: 06/04/10

DOCKET NO.  07-14 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa



THE ISSUES

1.  Entitlement to service connection for myalgia, stiffness, 
swelling, and pain in all joints.  

2.  Entitlement to an increased rating for mitral valve 
insufficiency, currently rated 10 percent disabling. 



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. Fetty, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket pursuant 
to 38 U.S.C.A. § 7107(a) (2) and 38 C.F.R. § 20.900(c).

The Veteran performed active military service from November 
1944 to July 1945.

This appeal arises to the Board of Veterans' Appeals (Board) 
from a June 2005-issued rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, that denied service connection for myalgia, stiffness, 
swelling, and pain in all joints and denied an increased 
rating for mitral valve insufficiency.

Service connection for myalgia, stiffness, swelling, and pain 
in all joints is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The service-connected residuals of rheumatic heart 
disease have been manifested throughout the appeal period by 
active infection with valvular heart damage; an ejection 
fraction no worse than 57 percent; echocardiogram evidence of 
left atrium enlargement (cardiomegaly) and radiographic 
evidence of ischemia; occasional bilateral ankle edema; 
estimated METs level of less than 5, but more than 3; 
evidence of congestive heart failure, but not more than 1 
episode of active congestive heart failure in the recent 
year; and, mitral valve insufficiency.   

2.  The evidence contains no factual finding demonstrating 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings.  


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for residuals 
of rheumatic heart disease are met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp.2009); 38 C.F.R. §§ 4.1, 
4.3, 4.7, 4.10, 4.104, Diagnostic Code 7000 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA must notify and assist claimants in substantiating claims 
for benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).  Upon receipt of a complete or 
substantially complete application for benefits, VA must 
notify the claimant and his representative of any information 
and any medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
VA must also inform the claimant of any information and 
evidence not of record that VA will seek to provide and that 
the claimant is expected to provide.  This notice must be 
provided prior to an initial unfavorable decision.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

With respect to the claim for a higher disability rating, 
September 2004 and April 2005-dated letters addresses certain 
requirements for an increased rating.  Additional notice 
letters were sent in June and November 2006 to correct any 
deficiency.

VA also has a duty to assist the claimant in the development 
of the claim.  This duty includes assisting the claimant in 
obtaining service medical records and pertinent treatment 
records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

All necessary development has been accomplished and 
adjudication may proceed without unfair prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  VA 
has obtained VA and private medical records and VA 
examination reports.  The claimant was provided an 
opportunity for a hearing before the undersigned Veterans Law 
Judge, but declined that opportunity.  The claimant was 
afforded VA medical examinations.  Neither the claimant nor 
his representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
claimant is required to fulfill VA's duty to assist in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002).

Disability Ratings

Disability ratings are based upon the average impairment of 
earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2009).  
Diagnostic codes identify the various disabilities.  
38 C.F.R. Part 4.  The entire medical history is reviewed 
when making disability evaluations.  38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole recorded 
history, including service medical records.  38 C.F.R. § 4.2.  
Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  38 C.F.R. § 4.7.  

Evaluation of a disability includes consideration of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of symptoms on functional 
abilities.  A VA medical examination report must also include 
a "full description of the effects of disability upon the 
person's ordinary activity."  38 C.F.R. § 4.10; Martinak v 
Nicholson, 21 Vet. App. 447, 454 (2007).

Where an increase in disability is at issue, the present 
level of disability, rather than remote history, is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The service-connected residuals of rheumatic fever currently 
include a single rating for mitral valve insufficiency.  
Throughout the appeal period, this has been rated 10 percent 
disabling under Diagnostic Code 7000.  Under that code, 
valvular heart disease (including rheumatic heart disease) is 
rated as follows:

During active infection with valvular 
heart damage and for three months 
following cessation of therapy for the 
active infection, it will be rated 100 
percent. 

Thereafter, with valvular heart disease 
(documented by findings on physical 
examination and either echocardiogram, 
Doppler echocardiogram, or cardiac 
catheterization) resulting in chronic 
congestive heart failure, or; workload of 
3 metabolic equivalents (METs) or less 
results in dyspnea, fatigue, angina, 
dizziness, or syncope; or, left 
ventricular dysfunction with an ejection 
fraction of less than 30 percent, it will 
be rated 100 percent.

A 60 percent rating is warranted when 
there is more than one episode of acute 
congestive heart failure in the past 
year; or, workload of greater than 3 METs 
but not greater than 5 METs results in 
dyspnea, fatigue, angina, dizziness, or 
syncope; or, left ventricular dysfunction 
with an ejection fraction of 30 to 50 
percent.  

A 30 percent rating is warranted when 
there is documented coronary artery 
disease resulting in workload of greater 
than 5 METs but not greater than 7 METs 
results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; evidence of 
cardiac hypertrophy or dilation on 
electrocardiogram, echocardiogram, or X-
ray.  

A 10 percent rating is warranted when 
there is documented coronary artery 
disease resulting in workload of greater 
than 7 METs but not greater than 10 METs 
results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; continuous 
medication required.   

38 C.F.R. § 4.104, Diagnostic Code 7000 (2009).  
Moreover, 38 C.F.R. § 4.104, Note (2) provides:

When the level of METs at which dyspnea, 
fatigue, angina, dizziness, or syncope 
develops is required for evaluation, and 
a laboratory determination by exercise 
testing cannot be done for medical 
reasons, an estimation by a medical 
examiner of the level of activity 
(expressed in METs and supported by 
specific examples, such as slow stair 
climbing, or shoveling snow) that results 
in dyspnea, fatigue, angina, dizziness, 
or syncope may be used.

An October 2004 VA heart examination and echocardiogram 
report revealed an ejection fraction of 65 percent with left 
atrium enlargement (cardiomegaly).  The cardiologist noted 
that an August 2003 thallium study had shown ischemia.  
Congestive heart failure was not mentioned, although 
occasional bilateral ankle edema was reported.  Although the 
June 2005 RO rating decision made no mention of this 
favorable echocardiogram showing of cardiomegaly, this meets 
the criteria of a 30 percent rating under Diagnostic Code 
7000.  The RO continued a 10 percent rating and the Veteran 
appealed.

The Veteran underwent another VA heart examination in July 
2008.  The cardiologist noted that the Veteran's 
musculoskeletal system cannot withstand an exercise stress 
test and therefore an estimated METs level would be offered, 
based on difficulty walking, even with a walker.  The 
examiner estimated the Veteran's METs to be less than 5.  The 
cardiologist reported that congestive heart failure was 
present, although there had not been more than 1 episode of 
active congestive heart failure in the recent year.  Quite 
significantly, the cardiologist reported an active infection 
with valvular heart damage.  The final diagnosis was mitral 
valve insufficiency.  

Comparing the results of the July 2008 VA heart examination 
to the rating criteria, the criteria of a 100 percent 
schedular rating are met.  This is because where an active 
infection with valvular heart damage is shown, a 100 percent 
rating is mandatory.  Were it not for the active infection 
with valve damage, the estimated METs of less than 5 would 
clearly warrant a 60 percent schedular rating.  

The Veteran underwent another VA heart examination in 
December 2009.  The cardiologist found no active heart 
infection.  The ejection fraction was 57 percent.  The 
cardiologist estimated the Veteran's METS to be more than 3 
but less than 5, based on ability to walk with walker and 
exercise for 15 minutes.  Where the estimated METS is greater 
than 3 but less than 5, under Diagnostic Code 7000, a 60 
percent schedular rating is warranted.  The RO issued an SSOC 
in January 2010 that omits any mention of this Mets reading 
and continues a 10 percent rating.  

While the July 2008 examiner clearly noted an active 
infection with valvular heart damage, the October 2004 
examiner noted that dys-synchronous paradoxical septal motion 
was seen and an EKG was abnormal for premature ventricular 
complex and probable old infarct.  The December 2009 heart 
examination report notes no active infection, but does note 
that rheumatic heart disease appeared in 1944 and reappeared 
in 1995 and that it was severe.  The December 2009 report 
reflects a normal-sized heart, as determined by EKG, rather 
than by echocardiogram.  Thus, the variance in reported heart 
size might be due to the different diagnostic methods 
employed. 

38 C.F.R. § 4.2 states that it is the responsibility of the 
rating specialist to interpret reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability present.  
The Court's guidance in this area states that where the 
evidence contains factual findings that demonstrate distinct 
time periods in which the service-connected disability 
exhibited diverse symptoms meeting the criteria for different 
ratings during the course of the appeal, the assignment of 
staged ratings would be necessary.  See Hart v. Mansfield, 
21 Vet. App. 505, 510 (2007).  

In this case, the evidence contains no factual finding 
demonstrating distinct [emphasis added] time periods in which 
the service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings.  Rather, the 
evidence contains reports that differ in the amount of 
details provided and differ in the diagnostic equipment used 
to obtain those details.  The earliest-dated report meets the 
criteria of a 30 percent rating, the next meets the criteria 
of a 100 percent rating, and the most recent report meets the 
criteria of a 60 percent rating.  The Board must reconcile 
these reports into a consistent picture, according to 
38 C.F.R. § 4.2.  

After considering all the evidence of record and reconciling 
the reports into a consistent picture, the Board finds that 
the evidence is at least in relative equipoise on the issue 
of whether the criteria of a 100 percent schedular rating are 
met for the entire appeal period.  The benefit of the doubt 
doctrine will therefore be applied.  See 38 U.S.C.A. § 5107 
(West 2002); Gilbert, supra.  A 100 percent schedular rating 
for mitral valve insufficiency will therefore be granted.  

Extraschedular Consideration

The provisions of 38 C.F.R. § 3.321(b) provide that where the 
disability picture is so exceptional or unusual that the 
normal provisions of the rating schedule would not adequately 
compensate the veteran for his service-connected disability, 
an extra-schedular evaluation will be assigned.  Where the 
veteran has alleged or asserted that the schedular rating is 
inadequate or where the evidence shows exceptional or unusual 
circumstances, the Board must specifically adjudicate the 
issue of whether an extraschedular rating is appropriate, and 
if there is enough such evidence, the Board must direct that 
the matter be referred to the VA Central Office for 
consideration.  If the matter is not referred, the Board must 
provide adequate reasons and bases for its decision to not so 
refer it.  Colayong v. West 12 Vet. App. 524, 536 (1999); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

In this case, because a significant service connection issue 
remains pending, extraschedular consideration must be 
deferred.


ORDER

A 100 percent schedular rating is granted for the entire 
appeal period, subject to the laws and regulations governing 
payment of monetary benefits. 



REMAND

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.

With respect to service connection for myalgia, stiffness, 
swelling, and pain in all joints-claimed secondary to 
rheumatic fever-the Veteran's service treatment records 
(STRs) reflect a lengthy hospitalization for rheumatic fever, 
during which heart valve damage was discovered.  While 
hospitalized, the Veteran experienced low and mid back pains 
and migrating pains of the elbows, wrists, and knees.  
Although the Veteran recovered from rheumatic fever, the 
residuals forced his medical discharge from active service.  

Upon medical discharge in July 1945, the Veteran requested 
service connection for heart damage, rheumatic fever, 
nervousness, headaches, fatigue, and back pains.  In 
September 1945, VA granted service connection for rheumatic 
fever and assigned a 50 percent rating.  The decision notes 
that service connection for nervousness was denied, but does 
not mention which, if any, of the other claimed residuals of 
rheumatic fever had been denied service-connection.  The 
following clinical reports serve to demonstrate continuity of 
symptoms.  

During a February 1946 VA examination, the Veteran complained 
that his back ached most of the time.  February 1946 VA spine 
X-rays showed no definite evidence of pathology.  The VA 
radiologist nevertheless offered clinical diagnoses of 
rheumatic fever and arthritis.  Because the diagnosis of 
arthritis was made within one-year of discharge from active 
service, this arthritis, as a chronic disease, might be 
subject to presumptive service connection.  See 38 C.F.R. 
§§ 3.307, 3.309.  

In April 1946, VA reduced the rheumatic fever disability 
rating from 50 percent to 10 percent for mitral valve 
insufficiency only.  

In May 1946, a private physician reported that the Veteran's 
rheumatic fever residuals included transient elbow, wrist, 
knee, and ankle swelling, as evidenced by redness, 
tenderness, swelling, and severe pains when walking.  Dr. 
DeShaw concluded, "This condition was contracted while in 
service."  

In November 1946, VA hospitalized the Veteran for sharp 
sacroiliac pains.  Moderate dorsal kyphosis and dorsal 
scoliosis were seen during a special orthopedic examination.  
The hospital discharge diagnoses include chronic myositis.  

On a November 1949 application for VA hospitalization, the 
Veteran reported continued arm and leg aching, fatigue, and 
headaches, among others.  On examination, the diagnosis was 
residuals of rheumatic fever.  

A March 1950 VA examination report notes complaint of back 
pains, among other pains.  The diagnosis was minimal 
residuals of rheumatic heart disease with mitral 
insufficiency, Class I.  

A March 1954 VA hospital report reflects a complaint of 
periodic ankle swelling since active service.  Aching 
shoulders, hands, and hips were also reported.  X-rays were 
normal.  The final diagnosis was undiagnosed condition 
manifested by aches and pains in the shoulders, back, wrists, 
elbows, knees, and ankles, treated, improved.  

In March 1983, the Veteran's private physician reported a 
history of joint aches and pains with continued shoulder, 
elbow, hip, and knee pains.  Similar findings were mentioned 
in a May 1983 VA examination report.  

An October 1995 private medical report notes that the Veteran 
had been in an auto accident in September 1995 with 
intermittent back pains since then.  

There is no further record of complaints until June 2002, 
when the Veteran requested an increased rating for his 
valvular heart condition.  The RO obtained VA outpatient 
treatment reports that include a March 2002 consultation 
report that notes continued hip and knee pains.

In March 2003, the Veteran requested service connection for 
degenerative conditions of multiple joints.  He mentioned the 
fingers, toes, wrists, elbows, shoulders, mid and lower back, 
knees, ankles, and hips.  He mentioned cramping in the 
calves, toes, feet, neck, and shoulders.  He mentioned left 
great toe gout.  He reported headaches and dizzy spells.  He 
reported that these are the symptoms that began in 1944 
during active service.  

An August 2004 private medical report notes chronic anemia, 
back pain, and also osteoporosis.  

According to an October 2004 VA heart compensation 
examination report, chronic low back pains and knee pains are 
caused by osteoporosis and a degenerative knee condition.  
The physician felt that it is more likely than not that these 
conditions are a result of heavy work and a BMI (body mass 
index) exceeding 29.  The physician noted that studies show 
that a BMI exceeding 29 increases the chance of degeneration 
of the back, hips, and knees and that therefore these 
degenerative changes are less likely a complication of 
rheumatic fever.  The current BMI was 34.  

Research at the Board suggests that nearly 75 percent of 
people who suffer from rheumatic fever get arthritis.  Even 
though the October 2004 VA examiner discounted rheumatic 
fever as a likely culprit, the service connection claim 
remains plausible, as the October 2004 examiner tends to 
dissociate from rheumatic fever only two of the many painful 
joints.  

In October 2004 and again in June 2005, the Veteran reported 
continued poly-arthritic symptoms. 

In December 2009, a VA physician commented on the Veteran's 
tendency to link his back and joint problems to rheumatic 
fever.  The physician stated, "...there is no evidence 
presented or evident on exam to corroborate that viewpoint."  

The December 2009 opinion calls into question the medical 
opinions offered in 1946, 1949, and 1950, which clearly tend 
to link back and joint problems and other aches and pains to 
rheumatic fever.  Moreover, rheumatic fever is distinguished 
from other fevers by the sudden occurrence of fever and joint 
pains (polyarthritis).  (Dorland's Illustrated Medical 
Dictionary 620 (28th ed. 1994)).  Finally, shortly after 
discharge from active service, diagnoses of arthritis and 
myositis were offered and it is unclear whether these still 
exist.  Thus, VA's duty to assist includes offering the 
Veteran an examination to determine the nature and etiology 
of all joint and muscle aches and pains.  38 U.S.C.A. § 5103A 
(d); 38 C.F.R. § 3.159(b); McLendon v. Nicholson, 20 Vet. 
App. 79, 81 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The AMC should make arrangements for 
an examination by an appropriate 
specialist to determine the nature and 
etiology of the Veteran's claimed multi-
joint and multi-muscle aches and pains.  
The claims file should be made available 
to the physician for review.  The 
physician is asked to review the claims 
files, especially the February 1946 X-ray 
report and diagnosis of arthritis and 
medical opinions offered in 1946, 1949, 
and 1950 that tend to link joint pains 
with rheumatic fever.  The physician is 
asked to elicit from the Veteran all 
symptoms that he feels are related to 
rheumatic fever.  The physician is asked 
to provide a diagnosis or diagnoses, if 
forthcoming, for each reported symptom.   

For each diagnosis offered, the physician 
is asked to address whether it is at 
least as likely as not (50 percent or 
greater probability) that this disability 
is caused by or aggravated by rheumatic 
fever. 

The physician is also asked to address 
whether the Veteran has arthritis and/or 
chronic myositis, as these were offered 
as diagnoses in 1946.  The physician 
should offer a rationale for any 
conclusion in a legible report.  If any 
question cannot be answered, the 
physician should state the reason. 

2.  After the development requested above 
has been completed to the extent 
possible, the AMC should readjudicate the 
claim.  If the benefits sought remain 
denied, the Veteran and his 
representative should be furnished an 
SSOC and given an opportunity to respond 
thereto. 

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action by the Veteran is required 
until he receives further notice; however, the Veteran is 
advised that failure to report for examination, without good 
cause, may have adverse consequences on his claims.  38 
C.F.R. § 3.655 (2009).  The Veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


